Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 3, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156165 & (16)(17)(18)(26)                                                                              David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
                                                                                                                     Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 156165
                                                                   COA: 337896
                                                                   Berrien CC: 2016-016136-FH
  GINA LYNNE SHOFFNER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motions to amend appellate issues and for immediate
  consideration are GRANTED. The application for leave to appeal the May 12, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions to
  remand to the Court of Appeals and to remand to the trial court are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 3, 2018
         p1218
                                                                              Clerk